t c memo united_states tax_court jose m curet petitioner v commissioner of internal revenue respondent docket no filed date jose m curet pro_se gordon p sanz and lewis a booth ii for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner is liable for self- employment_tax under sec_1401 and additions to tax under sec_6651 and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner resided in puerto rico when he timely filed his petition during petitioner lived and worked as a consulting engineer in puerto rico petitioner filed a form_482 individual_income_tax_return with the commonwealth of puerto rico for with his return he included a schedule m professions and commissions income which is the equivalent of the schedule c profit or loss from business on the form_1040 u s individual_income_tax_return on his schedule m petitioner reported gross_income of dollar_figure and expenses of dollar_figure resulting in net_income from his trade_or_business of dollar_figure petitioner failed to file timely a form 1040-ss u s self-employment the parties do not dispute that petitioner was a resident of puerto rico and a citizen_of_the_united_states who was required to file a form_482 tax_return with the internal_revenue_service for on date respondent issued a notice_of_deficiency respondent attached a form 4549-a income_tax examination changes unagreed and excepted agreed a form a explanation of items and a form sec_6020 certification to the notice_of_deficiency respondent provided an account transcript for tax_year which showed petitioner had not reported or paid any federal income taxes for including self-employment taxes i deficiency opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the burden_of_proof remains with petitioner u s individual citizens and residents are subject_to federal income_taxation on their taxable_income on a worldwide basis see sec_1 265_us_47 but a bona_fide_resident_of_puerto_rico for the entire taxable_year is not subject_to federal taxation with respect to items of income that are sourced within puerto rico except for amounts received for services as an employee of the u s government see sec_933 notwithstanding the exemption provided by sec_933 an individual resident of puerto rico is not exempt from self-employment_tax see sec_1401 sec_1_1402_a_-9 income_tax regs residents of puerto rico are required to compute net_earnings_from_self-employment in the same manner as a u s individual without regard to sec_933 see sec_1402 sec_1_1402_a_-9 income_tax regs see also sec_1_1402_a_-1 income_tax regs defining the term net_earnings_from_self-employment to include the gross_income derived in a taxpayer’s trade_or_business less the deductions allowed by chapter that are attributable thereto petitioner argues that he was not subject_to any u s tax for because he was a resident of puerto rico petitioner had net_earnings_from_self-employment as evidenced by his schedule m that he filed along with his form_482 although he was a resident of puerto rico during per sec_1402 petitioner was not exempt from u s self-employment_tax we conclude petitioner is liable for self-employment_tax ii additions to tax a sec_6651 respondent determined that petitioner is liable under sec_6651 for an addition_to_tax for failure to timely file a return for as discussed above petitioner was required to file a form 1040-ss the addition_to_tax for failure_to_file a timely return under sec_6651 applies to self-employment_tax returns sec_6017 sec_6651 imposing addition_to_tax i n case of failure_to_file any return required under authority of subchapter_a of chapter other than part iii thereof under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty see also 116_tc_438 the parties agree that petitioner did not file a form 1040-ss therefore respondent has met his burden of production b sec_6651 respondent also determined that petitioner is liable under sec_6651 for an addition_to_tax for failure to timely pay tax shown on a return for the year in issue the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has shown and petitioner does not dispute that petitioner failed to pay his federal_income_tax obligations for respondent has established that the secretary prepared a substitute for return for that satisfies requirements of sec_6020 by providing a form 4549-a a form 886-a and a form for tax_year see cabirac v commissioner t c pincite respondent has met the burden of production c reasonable_cause the additions to tax under sec_6651 and apply once the commissioner has met his burden of production unless the failure to timely file and the failure to timely pay were due to reasonable_cause and not due to willful neglect the taxpayer bears the burden of establishing reasonable_cause higbee v commissioner t c pincite reasonable_cause is established if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to timely file or timely pay the tax due on his return sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference toward filing or payment obligations 469_us_241 petitioner claims he did not file a return or pay the tax due because he believed that as a resident of puerto rico he did not have a u s federal filing or payment obligation he testified that he consulted with a puerto rican tax adviser to prepare his tax returns his adviser did not testify at trial and petitioner did not otherwise establish that the adviser was a competent professional who had sufficient expertise to justify reliance he provided necessary and accurate information to the adviser and he actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 98_tc_294 his explanations do not suffice to demonstrate the ordinary business care and prudence the regulations require we sustain the additions to tax under sec_6651 and any contentions we have not addressed at irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
